Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-8 are presented for examination.

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Design Assist Apparatus, Design Assist Method, And Design Assist Program For The Design Of A Mechanical Device Which Is Driven By A Feedback Controlled Electric Motor.

Claim Objections
3.	Claims 3-6 are objected to because of the following informalities:
As per Claim 3, it recites the limitation “the real parts of the poles of the transfer function” in line 3-4 which would be better as “the real part of the pole of the transfer function”. 
As per Claim 3, it recites the limitation “those” in line 2 which is unclear what the limitation refers.
As per Claim 5, it recites the limitation “when the poles are arranged in descending order of imaginary parts of the poles of the transfer function, the isolines are generated for the real part of the pole” in line 2-3 which would be better as “when the pole is arranged in descending order 
As per Claim 6, it recites the limitation “products which may be a candidate for the mechanical component” which includes the language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure; therefore, the limitation does not limit the scope of a claim or claim limitation. No patentable weight is given.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the isolines are generated for the real part of the pole which is lower in the descending order by a difference between a number of freedom of the mathematical model and a number of the vibration modes” in line 3-5 which is unclear what the limitation refers. The term “lower” is a relative term which renders the claim indefinite, and it is unclear how the isolines are plotted. What is “a number of freedom”? Is it referring to “a degree of freedom” of the “mathematical model of an analysis target component” recited in line 4-5? Examiner Note: It is interpreted that “the real part of the pole” are plotted in the descending order.

Examiner Note on 35 USC § 101
5.	Claim 8 is eligible under under 35 U.S.C. 101 because the claimed invention is directed to statutory subject matter.  In particular, Claim 8 is directed to a “program for executing a process for assisting design of a mechanical device driven by a feedback controlled electric motor, the program causing a computer to execute the procedures”. Because a computer program is claimed in a process where the computer is executing the computer program’s instructions, the claim is a process claim which is statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mancisidor et al. (“Hardware-in-the-loop simulator for stability study in orthogonal cutting”)  and in view of Aguirre-Ollinger et al. (20160045385 A1).
As per Claim 1 and 7-8, Mancisidor et al. teaches a design assist apparatus/ method/ computer program (Title, Fig. 3 “Hardware-in-the-loop simulator”), comprising: 
a processor configured to execute a process of assisting design of a mechanical device driven by a feedback controlled electric motor (Fig. 3 section 3 “A fast processor, included on a programmable automation controller, calculates the simulated cutting force Fc(t) in real-time”, 
    PNG
    media_image1.png
    90
    479
    media_image1.png
    Greyscale
), 
wherein the processor is configured to set a plurality of parameters of a mathematical model of an analysis target component selected from one or more mechanical components 
    PNG
    media_image2.png
    262
    485
    media_image2.png
    Greyscale
), 
compute a pole of a transfer function of the mechanical device associated with one or more vibration modes of the mechanical device according to the parameters (section 2.2

    PNG
    media_image3.png
    774
    480
    media_image3.png
    Greyscale
), and 

    PNG
    media_image4.png
    206
    496
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    239
    485
    media_image5.png
    Greyscale
)…
Mancisidor et al. fails to teach explicitly including an isoline of a real part of the pole of the transfer function. 
Aguirre-Ollinger et al. teaches including an isoline of a real part of the pole of the transfer function (Fig. 7A-7B, [0090]-[0095]). 
Mancisidor et al. and Aguirre-Ollinger et al. are analogous art because they are both related to a design assist method for mechanical device driven by a feedback controller.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been 

As per Claim 2, Mancisidor et al. teaches further comprising a display unit (Fig. 8. Section 3.3) for displaying the stability determination diagram (Fig. 2, 9, 10, & 21 “stability diagram”). 
As per Claim 3, Mancisidor et al. teaches wherein, when the mechanical device has a plurality of vibrations modes (section 2.2, Fig. 2, 9, 21, 10, &21), the stability determination diagram created by the processor (section 2.2, Fig. 2, 9, 21, 10, &21), except includes isolines of the real parts of the poles of the transfer function corresponding to the respective vibrations modes. 
However, Aguirre-Ollinger et al. teaches includes isolines of the real parts of the poles of the transfer function corresponding to the respective vibrations modes (Fig. 7A-7B, [0090]-[0095])
As per Claim 4, Mancisidor et al. teaches wherein the parameters include those related to stiffness and damping characteristics of the mechanical component (section 2.1., 
    PNG
    media_image6.png
    92
    492
    media_image6.png
    Greyscale
 section 2.3. 
    PNG
    media_image7.png
    431
    480
    media_image7.png
    Greyscale
). 
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mancisidor et al. (“Hardware-in-the-loop simulator for stability study in orthogonal cutting”), in view of Aguirre-Ollinger et al. (20160045385 A1), and further in view of López (MATLAB Control Systems Engineering).
Mancisidor et al. as modified by Aguirre-Ollinger et al. teaches most all the instant invention as applied to claims 1-4 and 7-8 above.
As per Claim 5, Mancisidor et al. as modified by Aguirre-Ollinger et al. fails to teach explicitly wherein when the poles are arranged in descending order of imaginary parts of the poles of the transfer function, the isolines are generated for the real part of the pole which is lower in the descending order by a difference between a number of freedom of the mathematical model and a number of the vibration modes. 
However, López teaches wherein when the poles are arranged in descending order of imaginary parts of the poles of the transfer function, the isolines are generated for the real part of the pole which is lower in the descending order by a difference between a number of freedom of the mathematical model and a number of the vibration modes (Pge 82-84).
Mancisidor et al., Aguirre-Ollinger et al. and López are analogous art because they are all related to a design assist method for mechanical device driven by a feedback controller.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate López into as modified by Aguirre-Ollinger et al.’s invention to provide a system that displays a specific performance target affects the controller's ability to achieve almost simultaneous performance and stability (Aguirre-Ollinger et al. : [0126], Abstract). In particular, Aguirre-Ollinger et al. teaches mathematical assistance models for decreasing vibrations based on transfer functions and computations of poles (Fig. 1-7) including plots for real parts of dominant poles (Fig. 7A-7B). Further López teaches graphical analysis model using the viewer (Pg 82) to show the response plots of several linear models by displaying different types of plots such as Nyquist, Nichols and pole/zero (Pg 83) and by allowing the user to customize . 
 
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mancisidor et al. (“Hardware-in-the-loop simulator for stability study in orthogonal cutting”), in view of Aguirre-Ollinger et al. (20160045385 A1), and further in view of Ducard et al. (“Stability Analysis of a Dynamic Inversion Based Pitch Rate Controller for an Unmanned Aircraft” listed on IDS submitted on 06/28/2021).
Mancisidor et al. as modified by Aguirre-Ollinger et al. teaches most all the instant invention as applied to claims 1-4 and 7-8 above.
As per Claim 6, Mancisidor et al. as modified by Aguirre-Ollinger et al. teaches wherein the processor is configured to create the stability determination diagram (Mancisidor et al. : section 2.2, Fig. 2, 9, 21, 10, &21). 
Mancisidor et al. as modified by Aguirre-Ollinger et al. fails to teach explicitly so as to include a marking indicating the parameters of the one or more target products which may be a candidate for the mechanical component.
Ducard et al. teaches so as to include a marking indicating the parameters of the one or more target products which may be a candidate for the mechanical component (Fig. 9).
Mancisidor et al., Aguirre-Ollinger et al. and Ducard et al. are analogous art because they are all related to a design assist method for mechanical device driven by a feedback controller.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Ducard et al. into as modified by Aguirre-Ollinger et al.’s invention to provide a system that displays a specific performance target affects the controller's ability to achieve almost simultaneous performance and stability (Aguirre-Ollinger et al. : [0126], Abstract). In .

Conclusion
9.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Goyal et al. (“Design and Application of Optimal Feedback Controller for
controlling Active Vibrations”) discloses a design assist method for assisting design of a mechanical device driven by a feedback controlled electric motor including setting a plurality of parameters of a mathematical model of an analysis target component selected from one or more mechanical components forming the mechanical device, computing a pole of a transfer function of the mechanical device associated with one or more vibration modes of the mechanical device according to the parameters, and creating a stability determination diagram.
Gahinet et al. (US 8606375 B2) discloses a design assist method for assisting design of a mechanical device driven by a feedback controlled electric motor including setting a plurality of parameters of a mathematical model of an analysis target component selected from one or more mechanical components forming the mechanical device, computing a pole of a transfer function 
Elliott (WO 2005059397 A1) discloses plots of a pole of a transfer function of the mechanical device associated with one or more vibration modes of the mechanical device according to the parameters.
Yutkowitz (US 6259221 B1) discloses GUI with tuning control loop parameters in a motion control system and analyzing composite open and closed loop frequency responses and their corresponding stability data.
 
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146